Exhibit 10.3

RIGHTS AGREEMENT

This Rights Agreement (this “Agreement”) is made this 17th day of June, 2014, by
and between Cleveland BioLabs, Inc., a Delaware corporation (“CBLI”), Mikhail
Mogutov, an individual (“Mogutov”), and certain other purchasers (the
“Additional Purchasers” and, together with Mogutov, the “Purchasers”).

WHEREAS, the parties entered into a Securities Purchase Agreement, dated as of
June 17, 2014 (the “Securities Purchase Agreement”), with respect to the
purchase and sale of the Company’s common stock, par value $0.005 (the “Common
Stock”) and warrants; and

WHEREAS, the parties have agreed that the Purchasers shall have certain rights
with respect to its Common Stock of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, CBLI and the
Purchasers agree as follows:

 

1. Definitions. For purposes of this Agreement:

1.1 “2015 Annual Meeting” means the Company’s 2015 annual meeting of
stockholders.

1.2 “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

1.3 “Mogutov Director” shall mean any director designated by Mogutov in
accordance with Section 2.1.

1.4 “Board” means the Company’s Board of Directors.

1.5 “Common Stock” shall have the meaning assigned to such term in the recitals.

1.6 “Closing” shall have the meaning set forth in the Securities Purchase
Agreement.

1.7 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

1.8 “Securities Purchase Agreement” shall have the meaning assigned to such term
in the recitals.

1.9 “Termination Date” shall have the meaning assigned to such term in
Section 3.1.

1.10 “Transfer” shall mean to directly or indirectly assign, sell, offer to
sell, gift, pledge, mortgage, hypothecate, encumber, dispose or in any other
manner transfer or encumber, whether voluntarily, involuntarily, or by operation
of law.



--------------------------------------------------------------------------------

2. Board Representation.

2.1 Board Designee. Effective immediately after the Closing until the
Termination Date, in addition to any other rights Mogutov may have as a
stockholder of the Company, Mogutov shall have the right, following consultation
with the Company, to designate one (1) director (the “Mogutov Director”) for
nomination for election to the Company’s Board. Subject to applicable law, the
Company’s bylaws and the fiduciary duties of the Board, the Company agrees to
use its reasonable best efforts (i) to cause the appointment of the Mogutov
Director to the Board as soon as practicably possible upon receipt of a
designation notice from Mogutov to fill a vacancy on the Board and, if no
vacancy exists, to increase the size of the Board to create such a vacancy, and
(ii) to cause the election of the Mogutov Director to the Board at its 2015
Annual Meeting and each annual or special meeting at which directors are elected
until the Termination Date, including by (x) nominating and recommending such
individual to be elected as a director of the Company, (y) including such
nomination and other required information regarding such individual in the
Company’s proxy statement, and (z) soliciting proxies in connection with the
election of such individual as a director of the Company.

2.2 Vacancies. For so long as Mogutov has the right to designate the Mogutov
Director for nomination for election to the Board pursuant to Section 2.1, in
the event that a vacancy is created at any time by (i) the death, disability,
retirement, resignation or removal (with or without cause) of the Mogutov
Director or (ii) the failure of the Company’s stockholders at any annual or
special meeting of the Company’s stockholders to elect the Mogutov Director
resulting in a vacancy, Mogutov shall have the right to designate a replacement
to fill such vacancy, and the Company, subject to applicable law, the bylaws and
the fiduciary duties of the Board, shall use its reasonable best efforts to take
all necessary or desirable actions as may be required under applicable law to
cause the individual designated by Mogutov to be appointed or elected without
delay.

2.3 Removal. For so long as Mogutov has the right to designate the Mogutov
Director for nomination for the election to the Board pursuant to this
Agreement, the Company shall not take any action to cause the removal of the
Mogutov Director without cause. If the Company is directed by Mogutov to remove
the Mogutov Director, the Company shall use its reasonable best efforts to take
all necessary or desirable actions to effect such removal and to elect a
replacement without delay as designated by Mogutov in accordance with
Section 2.1 or Section 2.2, as applicable.

2.4 Exclusion. The Company may exclude the Mogutov Director from meetings of the
Board or its committees if (i) attendance would violate any applicable
securities laws or listing requirements or (ii) the Board reasonably determines
that such exclusion is necessary with respect to any matter in which such
director holds any interest adverse to the Company or its subsidiaries.

2.5 Adherence to Company Policy and Board Fees. Mogutov hereby agrees to cause
any director designated by it to be bound by and comply with the Company’s
confidentiality, trading windows and blackout policies applicable to directors,
as in effect from time to time.



--------------------------------------------------------------------------------

2.6 Additional Board Designees. (i) If at any time and only during such time
when the total number of directors appointed to the Company’s Board exceeds ten
(10) members, provided that and for so long as Mogutov and his Affiliates hold
in the aggregate more than ten percent (10%) of the issued and outstanding
Common Stock of the Company, Mogutov shall have the right to designate one
(1) additional director, or, (ii) if at any time and only during such time when
the total number of directors appointed to the Company’s Board exceeds
twenty-one (21) members, provided that and for so long as Mogutov and his
Affiliates hold in the aggregate more than twenty percent (20%) of the issued
and outstanding Common Stock of the Company, Mogutov shall have the right to
designate two (2) additional directors (collectively, the “Additional Mogutov
Directors”) and the provisions of this Agreement shall be applicable, mutatis
mutandis, to the Additional Mogutov Directors. Notwithstanding the foregoing,
Mogutov shall not have the right to designate Additional Directors if such
designation would violate the rules and regulations of the NASDAQ Stock Market.

 

3. Miscellaneous.

3.1 Termination. This Agreement shall terminate at such time when Mogutov and
his Affiliates no longer hold in the aggregate more than three percent (3%) of
the issued and outstanding Common Stock of the Company, provided, however that
Section 3.2 herein shall survive the termination (i) as to Mogutov, for so long
as Mogutov and his Affiliates hold any securities of the Company and (ii) as to
the Additional Purchasers, for so long as the Additional Purchasers and their
Affiliates hold any securities of the Company.

3.2 Information Rights. Upon three (3) business days prior request of a
Purchaser, the Company shall permit a representative of the Purchaser (the
“Auditor”) to visit and inspect any of the Company’s property, corporate books,
and financial records, to examine and make copies of the Company’s books of
accounts and other financial records, and to discuss the Company’s affairs,
finances, and accounts with, and to be advised as to the same by, its managers,
officers, employees and independent public accountants (and by this provision
the Company hereby authorizes such Auditor to discuss with such accountants the
finances and affairs of the Company). In addition, upon request, the Company
shall provide the Purchaser with a status update of any material development in
any litigations or any administrative or arbitration proceeding, if any. Any
document provided by the Company under this Section may be provided by
electronic means. Prior to providing any information to the Auditor that the
Company believes is or may be material non-public information, the Company shall
so inform the Auditor and allow the Auditor to decline to see any such
information. If the Auditor does not decline, prior to delivering such
information to the Purchaser, the Company and such Purchaser shall have entered
into a customary written agreement with the Company regarding the
confidentiality and use of such information.

3.3 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers, provided that the consent of a
Purchaser shall not be required for any amendment or waiver if such amendment or
waiver is not directly applicable to the rights of such Purchaser hereunder. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing



--------------------------------------------------------------------------------

waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

3.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

3.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor the Purchasers may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each non-assigning
party.

3.6 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

3.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.

3.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



--------------------------------------------------------------------------------

3.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

3.10 Notices. All communications shall be sent to the respective parties at
their addresses as set forth in the Securities Purchase Agreement, or to such
address as subsequently modified by written notice given in accordance with this
Section 3.10. If notice is given to the Company, a copy shall also be sent to
Cooley LLP, Attn: Marc Recht, Esq., 500 Boylston Street, Boston, Massachusetts
02116. If notice is given to Mogutov, a copy shall also be sent to Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., Attn: William C. Hicks, Esq., One
Financial Center, Boston, MA 02111.

3.11 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

3.12 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

3.13 English Language Controls. This Agreement has been made in Russian and
English language. In the event of a conflict or inconsistency between the
English and Russian versions of this Agreement, the English version shall
prevail.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Rights Agreement as of the
date first written above.

 

CLEVELAND BIOLABS, INC. By:   /s/ Yakov Kogan Name:   Yakov Kogan, Ph.D., MBA
Title:   Chief Executive Officer MIKHAIL MOGUTOV, PH.D. By:   /s/ Mikhail
Mogutov

[SIGNATURE PAGE OF ADDITIONAL PURCHASERS FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF ADDITIONAL PURCHASERS]

Name of Additional Purchaser:                                          
                                                                         

Signature of Authorized Signatory of Additional Purchaser:
                                         
                                                                

Name of Authorized Signatory:                                          
                                         
                                                                    

Title of Authorized Signatory:                                          
                                         
                                                                     

 



--------------------------------------------------------------------------------

Name of Additional Purchaser:                                          
                                         
                                                                    

Signature of Authorized Signatory of Additional Purchaser:
                                         
                                                                

Name of Authorized Signatory:                                          
                                         
                                                                    

Title of Authorized Signatory:                                          
                                         
                                                                         